DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.
 
Status of the Claims
Claims 1, 3-9, and 12-14 are pending.
Claims 6-9 and 12-14 are withdrawn from consideration as directed to non-elected inventions.
Claims 1 and 3-5 are presented for examination.
Claims 1 and 3-5 are rejected.

Response to Amendment
Applicants’ cancellation of Claim 2 has rendered moot the rejections of said Claim under each of 35 U.S.C. 112(a) and 112(b).  These rejections have therefore been WITHDRAWN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Zirwen (WO2010/029007) (machine translation provided – all references are to the machine translation).
Zirwen describes hair color and shape-changing compositions that contain amino acids and protein hydrolysates as active agents.  (Para. 1).  These protein hydrolysates are described as containing any or combinations of the instantly claimed arginine and lysine, (para. 43), preferably in concentrations of between 0.01-10% by weight.  (Para. 44).  As these amino acids resulting from protein hydrolysates are disclosed as the active agents in the hair coloring and shape-changing compositions described, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  As such, given the Zirwen disclosure, any differences between amino acid concentrations disclosed and those claimed cannot be considered a non-obvious modification of the Zirwen teachings.
Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
Applicants argue that nothing of the Zirwen disclosure teaches a concentration of either lysine or arginine falling within the scope of the instant claims.  This is unpersuasive because, as set forth previously and again above, Zirwen indeed teaches each of the instantly claimed arginine and lysine protein hydrolysates are suitable for incorporation as active agents into hair color and shape-changing compositions in concentrations overlapping those set forth by the instant claims.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Moreover, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  
Applicants’ argument that there is no teaching, suggestion, or motivation to select each of the arginine and lysine protein hydrolysates for inclusion in compositions in the amounts claimed is unpersuasive, at least in part as relying on an inappropriate formulation of the law governing obviousness.  To be sure, the Court acknowledged that “demonstrating a teaching, suggestion, or motivation to combine known elements in order to show that the combination is obvious...capture[s] a helpful insight’; However, the Court then nearly immediately establishes that “the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.”  KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1396 (U.S. 2007).  The court clearly and unequivocally indicates that “our cases have set forth an expansive and flexible approach” to the question of obviousness, requiring only “some articulated reasoning with some rational underpinning [is required] to support the legal conclusion of obviousness.”  Id. at 1395-96.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Applicants are reminded that to be persuasive, evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979), see also In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Here, no such evidence is available. 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yanez (Enrique Yanez, et al, Enzymatic Fish Protein Hydrolyzate: Chemical Composition, Nutritive Value and Use as a Supplement to Cereal Protein, 41 J Food Sci. 1289 (1976)).
Yanez describes a protein hydrolysate consisting of amino acids with lysine present in a concentration of 11.8%, falling within and therefore anticipating the lysine recited by the instant claims, and arginine present in a concentration of 6.5% which, while outside of the ranges claimed, is sufficiently close to render the arginine ranges of the instant claim obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Delest (U.S. PGPub. 2004/0067279).
Delest describes protein hydrolysates and the means of their manufacture.  (Abs.).  Delest indicates that these protein hydrolysates are to be selectively enriched in specific amino acids, with each of the arginine and lysine recited by the instant claims identified as particularly preferable amino acids to be the target of such enrichment.  [0044-47].  Delest indicates that careful selection of endo and exoproteases selective to a specific set of amino acids intended to be enriched in the protein hydrolysate usefully provides such selective enrichment.  [0048-49; 0083; 0088].  Concentrations of each of arginine and lysine in such selectively enriched protein hydrolysates fall within the range of 0.1-44.2% of the hydrolysate for lysine, and 0.5-34.7% of the hydrolysate for arginine.  (See “Table 1” through “Table 11.”).  Delest therefore discloses that optimizing specific amino acid enrichment within a protein hydrolysate is achievable via the manipulation of exo and endoproteases used to digest the proteinaceous substrate.  Delest also describes concentrations of each of arginine and lysine overlapping the instantly claimed arginine and lysine concentration ranges, In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), and indicates that each of the arginine and lysine of the instant claims are particularly preferred amino acids for selective enrichment.  Against this backdrop, then, the claimed ranges of each of arginine and lysine in a protein hydrolysate recited by the instant claims cannot serve to distinguish the subject matter of the instant application from the prior art.  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613